                             UNITED STATES DISTRICT COURT .
                          EASTERN DISTRICT OF NORTH CAROLINA
                                  NORTHERN DIVISION

                                    NO. 2:18-CR-35-D-1



  UNITED STATES OF AMERICA

      V.
                                                                  ORDER
  JOSEPH YOUNG




       Upon motion of the Defendant with the consent of the Government, and for good cause

shown, the arraignment and sentencing will be conducted simultaneously during this Court's May

20, 2019 term of Court.

       SO ORDERED.

       This ---'-1_0_ _ day of May, 2019.
